

116 HR 1562 IH: Commercial Space Transportation Safety Act of 2019
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1562IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Graves of Louisiana (for himself, Mr. Larsen of Washington, Mr. Graves of Missouri, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide certain authority to the National Transportation
			 Safety Board to investigate commercial space transportation accidents,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Commercial Space Transportation Safety Act of 2019. 2.General authority of the National Transportation Safety Board (a)In generalSection 1131(a)(1) of title 49, United States Code, is amended—
 (1)in subparagraph (E) by striking and at the end; (2)by redesignating subparagraph (F) as subparagraph (G); and
 (3)by inserting after subparagraph (E) the following:  (F)a commercial space transportation accident in which there is—
 (i)a known impact of a commercial launch vehicle, the payload of such vehicle, or any component thereof outside of the hazard area designated for the launch or reentry of such vehicle;
 (ii)a fatality or significant injury of any individual, regardless of whether the individual was on board the commercial launch vehicle at the time of the accident; or
 (iii)substantial damage to property that is not associated with commercial space launch activities and that is not located at the launch site; and.
 (b)Other investigative agenciesSection 1131(a)(2) of title 49, United States Code, is amended by adding at the end the following:  (D)The Board shall seek to enter into a memorandum of understanding with any Government agency with the authority to certify a commercial space transportation operation. Such memoranda shall delineate the conditions under which a commercial space transportation accident that may be investigated by the Board under subparagraph (F) or (G) of paragraph (1) will instead be investigated by the other Government agency. Such memoranda may not preclude the Board’s participation in the other Government agency’s investigation..
 (c)Savings provisionNone of the amendments made by subsection (a) shall be construed to limit the authority of the National Transportation Safety Board to investigate any other commercial space transportation accident that, in the judgement of the Board, falls under the authority of the Board under section 1131(a)(1)(G) (as redesignated by this Act).
			